Citation Nr: 1235590	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-02 760	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel




INTRODUCTION

The Veteran had active service from February 1967 to January 1969, from October 2004 to May 2006, and January 2007 to January 2008, including service in the Southwest Asia Theater of Operations from November 16, 2004, to April 7, 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Columbia, South Carolina, Regional Office (RO).

The Board previously remanded the appeal in October 2010 and December 2011.   


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 2, 1967, to January 31, 1969, from October 1, 2004, to May 8, 2006, and from January 16, 2007, to January 19, 2008.  

2.  On April 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, and through his authorized representative in an October 2012 statement, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


